Citation Nr: 1638020	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-15 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for chronic prostatitis prior to December 6, 2010, and in excess of 20 percent thereafter.  
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1964 to July 1968.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction over the matter was subsequently transferred to the RO in Denver, Colorado. 

In the April 2010 rating decision, the RO increased the evaluation assigned for the Veteran's service-connected chronic prostatitis to 10 percent effective from January 29, 2010.  The RO subsequently issued a rating decision in April 2016 and increased the evaluation to 20 percent effective from December 6, 2010.  Nevertheless, the issue remained in appellate status, as the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
 
In his June 2011 substantive appeal, the Veteran requested a hearing before the Board; however, he subsequently withdrew that request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains records that are either duplicative of the documents in VBMS or not relevant to the issue on appeal.


FINDING OF FACT

On August 18, 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran and his authorized representative that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204 (2015).   

In August 2016, the Veteran submitted a signed statement requesting to withdraw the current appeal.  Pursuant to regulation, that withdrawal was effective when it was received by the Board.  See 38 C.F.R. § 20.204(b)(2).  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the issue before the Board.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  

The Board acknowledges that the Veteran's representative submitted a brief in August 2016.  However, the Veteran's representative does not mention or otherwise acknowledge the Veteran's prior withdrawal.  Moreover, VA regulations provide that a withdrawal of an appeal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c).  However, a claimant must file a Notice of Disagreement or Substantive Appeal with a determination by the agency of original jurisdiction (AOJ) within one year from the date that the AOJ mailed notice of the determination.  38 C.F.R. § 20.302(a), (b).  In the present case, the August 2016 brief was filed well beyond one year after notice of the April 2010 rating decision on appeal; therefore, the appeal cannot be reinstated as this document is outside the time period for a valid appeal.


(CONTINUED ON NEXT PAGE)
ORDER

The appeal as to the issue of entitlement to an evaluation in excess of 10 percent for chronic prostatitis prior to December 6, 2010, and in excess of 20 percent thereafter, is dismissed.  



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


